    Steven A. Kraemer, OSB No. 882476
    E-mail: skraemer@cisoregon.org
    Richard P. Freud, OSB No. 131494
    E-mail: rfreud@cisoregon.org
    KRAEMER & LEWIS
    P.O. Box 1469
    Lake Oswego, OR 97035
    Telephone: (503)763-3875
    Facsimile: (503) 763-3901

           Of Attorneys for Defendant City of Turner




                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                          EUGENE DIVISION


    LARISSA WHITE, an individual,

                   Plaintiff,                          No. 6:18-cv-00550-JR

             v.

    CITY OF TURNER POLICE CHIEF DON                    STIPULATED PROTECTIVE ORDER
    TAYLOR; by and through CITY OF
    TURNER POLICE DEPARTMENT, a
    political subdivision of TURNER, OREGON,

                   Defendants.

           The parties have requested the production of documents and/or information that each

    party considers to be or to contain confidential information under applicable law, and that are

    subject to protection under Federal Rule of Civil Procedure 26(c) and Foltz v. State Farm

    Mut. Ins. Co., 331 F.3d 1122 (9th Cir. 2003). The categories of information that are considered

    confidential information are set forth with more particularity in Paragraph 1 below.

           The parties agree that good cause exists to protect the confidential nature of the
    information contained in documents, interrogatory responses or deposition testimony, such that

Page 1 - STIPULATED PROTECTIVE ORDER                                           KRAEMER & LEWIS
                                                                                 Not a Partnership
                                                                  Employees of CIS (Citycounty Insurance Services)
                                                                                  P.O. Box 1469
                                                                              Lake Oswego, OR 97035
                                                                             Telephone: (503) 763-3875
                                                                             Facsimile: (503) 763-3901
    the entry of this Stipulated Protective Order is warranted to protect against disclosure of such

    documents and information.

           IT IS HEREBY STIPULATED AND AGREED by and between the respective parties

    hereto through their counsel of record as follows:

           1.      The parties may produce for discovery and inspection documents in response to

    discovery requests which the parties, in good faith, maintain are confidential and exempt from

    public disclosure under state and/or federal law.

           2.      Such documents referenced in paragraph 1 above, and the information contained

    therein, (hereinafter “CONFIDENTIAL DOCUMENTS”), will be produced and maintained

    throughout the pendency of this litigation pursuant to the conditions set forth in paragraphs 3

    through 20, below.

           3.      Use of any information and CONFIDENTIAL DOCUMENTS, including all

    information derived therefrom, shall be restricted solely to the following persons, who agree to

    be bound by the terms of this Protective Order, unless additional persons are stipulated by

    counselor authorized by the Court:

                   a.      The directors, officers and employees of a party to the extent deemed

    necessary by the attorneys of such party for the prosecution or defense of this litigation.

                   b.      Counsel of record for any party to the above-captioned litigation,

    including all attorneys, paralegal assistants, administrative assistants and other employees of

    their law firms.

                   c.      Independent consultants or expert witnesses (including partners, associates

    and employees of the firm which employs such consultant or expert) retained by a party or its

    attorneys for purposes of this litigation, provided that such individual executes a form of

    Undertaking attached to this Protective Order as Exhibit 1.

                   d.      The Court and its personnel, including, but not limited to, stenographic

    reporters regularly employed by the Court and stenographic reporters not regularly employed by


Page 2 - STIPULATED PROTECTIVE ORDER                                            KRAEMER & LEWIS
                                                                                  Not a Partnership
                                                                   Employees of CIS (Citycounty Insurance Services)
                                                                                   P.O. Box 1469
                                                                               Lake Oswego, OR 97035
                                                                              Telephone: (503) 763-3875
                                                                              Facsimile: (503) 763-3901
    the Court who are engaged by the Court or the parties during the litigation of this action.

                   e.      The authors and original recipients of the documents.

                   f.      Any court reporter or videographer reporting a deposition.

                   g.      Employees of copy services, microfilming or database services, trial

    support firms and/or translators who are engaged by the parties during the litigation of this

    action.

              4.   All CONFIDENTIAL DOCUMENTS shall be used only and solely in

    connection with this litigation and the preparation and trial of this case or any related appellate

    proceeding and not for other purposes, including any other litigation.

              5.   All CONFIDENTIAL DOCUMENTS will be produced and reproduced only in

    a form prominently and indelibly stamped “CONFIDENTIAL” and “SUBJECT TO

    PROTECTIVE ORDER”. Any CDs, DVDs, video or audio tapes will be produced with an

    orange highlighted label.

              6.   No electronic copy of any CONFIDENTIAL DOCUMENTS shall be kept on a

    drive or other medium that is accessible to any person not otherwise entitled to view them under

    the terms of this Order, and that is not automatically or manually backed up to another electronic

    data storage medium to which the attorney responsible for security of the CONFIDENTIAL

    DOCUMENTS does not have the right to delete and erase files.

              7.   Any person, other than attorneys for the parties and their support staff, to whom

    any CONFIDENTIAL DOCUMENTS are disclosed shall first be advised by counsel making

    the disclosure that, pursuant to this Protective Order, such person may not divulge any such

    documents or information to any other person, and that such documents and information shall be

    used only for the purpose of litigating this action. Further, counsel making the disclosure shall

    require such person to read and sign a copy of this Protective Order, acknowledging their

    understanding of it and agreement to abide by it.

    ///


Page 3 - STIPULATED PROTECTIVE ORDER                                             KRAEMER & LEWIS
                                                                                   Not a Partnership
                                                                    Employees of CIS (Citycounty Insurance Services)
                                                                                    P.O. Box 1469
                                                                                Lake Oswego, OR 97035
                                                                               Telephone: (503) 763-3875
                                                                               Facsimile: (503) 763-3901
           8.      Upon the request of the producing party or third party, within thirty (30) days

    after the entry of a final judgment no longer subject to appeal on the merits of this case, or the

    execution of any agreement between the parties to resolve amicably and settle this case, the

    part(ies) and any person authorized by this Protective Order to receive confidential information

    shall return to the producing party or third party, or destroy, all information and documents

    subject to this Protective Order and any copies thereof. Returned material shall be delivered in

    sealed envelopes marked “Confidential” to respective counsel. If the receiving party destroys the

    confidential information, it must provide a sworn affidavit stating that all confidential

    information has been destroyed. Counsel for the parties may retain confidential information that

    is necessary to maintain a complete litigation file but will be subject to the terms of this

    Protective Order for the entire period that counsel retains the information.

           9.      Each party reserves the right to dispute the confidential status claimed by any

    other party or subpoenaed party in accordance with this Protective Order. The parties shall first

    try to resolve any such dispute on an informal basis before presenting the dispute to the Court.

           10.     If any party believes that any information or documents have been inappropriately

    designated by another party as “Confidential” that party shall, in writing, inform counsel for the

    party or the witness claiming the protected status. If the parties and/or the witness are unable to

    resolve the matter informally, then the party objecting to the claim to protected status may then

    file an appropriate motion before the Court. In the event of such dispute, the designating party

    seeking to preserve the confidentiality of any such document must make the showing required by

    Federal Rule of Civil Procedure 26(c) and Foltz v. State Farm Mut. Ins. Co., 331 F.3d 1122

    (9th Cir. 2003), in order to maintain the secrecy of such document. The designating party must

    further assess whether redaction is a viable alternative to complete nondisclosure. A party who

    disagrees with another’s “Confidential” designation must nevertheless abide by that designation

    until the matter is resolved by agreement of the parties or by order of the Court.

    ///


Page 4 - STIPULATED PROTECTIVE ORDER                                             KRAEMER & LEWIS
                                                                                   Not a Partnership
                                                                    Employees of CIS (Citycounty Insurance Services)
                                                                                    P.O. Box 1469
                                                                                Lake Oswego, OR 97035
                                                                               Telephone: (503) 763-3875
                                                                               Facsimile: (503) 763-3901
           11.     If any party believes that any information or documents have been inappropriately

    designated as “Confidential” by a third party subpoenaed by one of the parties, then that party

    shall, in writing, so inform counsel for the third party claiming the protected status. If the party

    and third party are unable to resolve the matter informally, then the third party claiming the

    protected status must then fie an appropriate motion before the Court within ten (10) days. In the

    event of such dispute, the designating third party seeking to preserve the confidentiality of any

    such document must make the showing required by Federal Rule of Civil Procedure 26(c) and

    Foltz v. State Farm Mut. Ins. Co., 331 F.3d 1122 (9th Cir. 2003), in order to maintain the secrecy

    of such document. The designating third party must further assess whether redaction is a viable

    alternative to complete nondisclosure. A party who disagrees with a third party’s “Confidential”

    designation must nevertheless abide by that designation until the matter is resolved by agreement

    of the parties or by order of the Court.

           12.     In the event any CONFIDENTIAL DOCUMENTS are included with, or the

    contents thereof are in any way disclosed in, any pleading, motion, or other paper filed herein,

    such documents or information shall be filed under seal and kept under seal by the Clerk until

    further order of the Court.

           13.     To the extent attorneys ask questions in any deposition which relate to

    CONFIDENTIAL DOCUMENTS, all such portions of those depositions shall be available

    only to those entitled to review the documents pursuant to this Protective Order and shall be

    subject to all of the conditions of this Protective Order.

           14.     The production of CONFIDENTIAL DOCUMENTS shall not constitute a

    waiver of any privilege or other claim or right of withholding or confidentiality which the parties

    may have.

           15.     Plaintiff will lodge no objection to any request by defendants to the Court that any

    portion of the materials that are offered or admitted as an exhibit, which contain any

    CONFIDENTIAL DOCUMENTS, be sealed by the Court at the conclusion of this litigation.


Page 5 - STIPULATED PROTECTIVE ORDER                                             KRAEMER & LEWIS
                                                                                   Not a Partnership
                                                                    Employees of CIS (Citycounty Insurance Services)
                                                                                    P.O. Box 1469
                                                                                Lake Oswego, OR 97035
                                                                               Telephone: (503) 763-3875
                                                                               Facsimile: (503) 763-3901
    Correspondingly, defendants will lodge no objection to any request by plaintiff to the Court that

    any portion of the materials that are offered or admitted as an exhibit, which contain any

    CONFIDENTIAL DOCUMENTS, be sealed by the Court at the conclusion of this litigation.

            16.    All defendants reserve the right to withhold or redact from documents otherwise

    subject to this Order personal information concerning individual defendants and their families

    otherwise privileged or beyond the scope of discovery. Personal information includes, but is not

    limited to, individually identifiable health information, home addresses, personal phone numbers,

    personal e-mail addresses, Social Security numbers, motor vehicle operator’s licenses, health

    insurance information, personal financial information, and information concerning religious

    affiliation.

            17.    Nothing in this Order is intended to limit or expand the permissible scope of

    discovery under Fed. R. Civ. P. 26(b), or to waive any objection thereunder.

            18.    Nothing in this Order shall require production of or constitute a waiver or

    restriction of any otherwise applicable communication privilege (such as attorney-client, spousal,

    physician-patient, etc.).

            19.    Nothing in this Order shall constitute an abrogation, waiver or restriction of the

    attorney work-production doctrine.

            20.    This Protective Order shall remain in effect until agreed otherwise by written

    stipulation signed by all counsel for all parties hereto and filed herein, or until modified or

    terminated by further order of this Court upon good cause being shown. The parties’ stipulation

    hereto is without prejudice to the right of any party: (a) to apply to the Court for a further

    Protective Order relating to any confidential matter in this litigation; (b) to apply to the Court for

    an Order removing the confidential designation from any document or thing so designated

    pursuant to the parties’ stipulation; and (c) to apply to the Court for an Order Compelling

    Production of documents or modification of this Order.

    ///


Page 6 - STIPULATED PROTECTIVE ORDER                                             KRAEMER & LEWIS
                                                                                   Not a Partnership
                                                                    Employees of CIS (Citycounty Insurance Services)
                                                                                    P.O. Box 1469
                                                                                Lake Oswego, OR 97035
                                                                               Telephone: (503) 763-3875
                                                                               Facsimile: (503) 763-3901
             IT IS SO STIPULATED this ‘c’ day of March, 2019~
       THENELL LAW GROUP. P.C.                      KRAEMER & LEW S
     fl~n.4n~ LA..A OS~ ltflzg
      Daniel E. Thenell, 058 No. 971655
      dan a thenelllaw.soup.com
                                          p.r:
                                                   Stevejj’A.
                                                               /              a)
                                                                 em OSB No. 882476
                                                                          ,


                                                   skraeniera~cjs euon.ort’
      Of Attorneys for Plaintiff                   Richard P. Freud, 058 No. 131494
                                                   rfreud(dcjsorcuon.oi-u
                                                   Of Attorneys for Defendant City of Turner



                                                   HEV4ZEL WILLIAMS. PC

                                                                              -~
                                                   Andrew D?t4Fn~4beTiç 058 No. 022647
                                                   Andrey. a heftzel.com
                                                   Of Attorneys for Defendant Don Taylor

             THIS PROTECTIVE ORDER IS APPROVED this                   day of____________
     2019.



                                                 I-lonoiable Joke A. Russo
                                                 United Stales Magistrate Judge




Page 7- STIPULATED PROTECTIVE ORDER                                      KRAEM~R & LEWIS
                                                                           Not a P.rloersbip
                                                            Employees ,f CIS ~CilycoirnIy loatnace Scnices)
                                                                             P.O. Ho, 1469
                                                                        Lake Oswcgo, OR 97035
                                                                       Telephone: (503) 763-3875
                                                                       Pacsiinfle: (503) 763-3901
                                              EXHIBIT 1

     AGREEMENT OF EXPERT, CONSULTANT OR DESIGNATED REPRESENTATIVE
                   TO BE BOUND BY PROTECTIVE ORDER

            The undersigned, _______________________________________________ (print or
    type name), an expert, consultant or designated representative of _________________________
    (print or type name of party or law firm), in connection with Larissa White v. City of Turner
    Police Chief Don Taylor, et al., U.S. District Court (Oregon) No. 6:18-cv-00550-JR,
    acknowledges that he or she has received and read a copy of the Protective Order entered in this
    action, which is attached hereto, and agrees to be bound by all of the provisions thereof.



           Signature:     ______________________________________________

           Date:          ________________________




Page 8 - STIPULATED PROTECTIVE ORDER                                          KRAEMER & LEWIS
                                                                                Not a Partnership
                                                                 Employees of CIS (Citycounty Insurance Services)
                                                                                 P.O. Box 1469
                                                                             Lake Oswego, OR 97035
                                                                            Telephone: (503) 763-3875
                                                                            Facsimile: (503) 763-3901
